Exhibit 10.31

 

* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

AMENDMENT NO. 5

 

This Amendment No. 5 (this “Amendment No. 5”) to the Collaboration and License
Agreements effective October 29, 1998 between the parties hereto, as amended
previously (the “1998 Agreements”), is effective as of July 9, 2003 (the
“Amendment No. 5 Effective Date”) and by agreement of the parties as of the
Amendment No. 5 Effective Date amends the 1998 Agreements as follows:

 

1.             All capitalized terms herein shall have the same meaning as in
the 1998 Agreements.

 

2.             The parties agree that as of the Amendment No. 5 Effective Date:

 

(i)            Schering’s and SPL’s exclusivity with respect to *;

 

(ii)           The Exclusivity Periods with respect to *;

 

(iii)          *

 

(iv)          Subject to the provisions of Section 4.5 of the 1998 Agreements, *

 

3.             Section 5.2.4 of each 1998 Agreement is hereby amended by adding
to the end of such Section of that 1998 Agreement the following:

 

(a)           *

 

(b)           * Interim Period. Pharmacopeia agrees that, notwithstanding its
right under the first sentence of Section 5.2.4 (as previously amended) to
remove FTEs from the Collaboration beginning * it shall not exercise such right
during the Interim Period. The “Interim Period,” as used herein, shall mean the
period beginning *

 

(c)           Staffing and Payment During Interim Period. During the Interim
Period, (i) the parties agree that Pharmacopeia shall provide, and each of
Schering and SPL shall fund, * FTEs *, (ii) each of Schering and SPL shall pay
Pharmacopeia for these * FTEs at the rate of * and (iii) all other provisions of
the 1998 Agreements * shall remain in full force and effect in accordance with
their respective terms. For the avoidance of doubt, it is understood and agreed
by the parties that (A) for each of the *FTEs assigned to the Collaboration
during the Interim Period, Pharmacopeia shall be entitled to receive the funding
set forth in clause (ii) of the preceding sentence *.

 

(d)           *

 

(B)           Extension of Collaboration Term. Notwithstanding Section 2.2.1 of
the 1998 Agreements, the term of the Collaboration shall be extended until *.

 

(C)           * Collaboration. In lieu of its rights and the other terms
provided under Section 5.2.4 of the 1998 Agreements (as in effect prior to the
Amendment No. 5 Effective Date), Pharmacopeia shall have the right, starting *,
to remove FTEs from the Collaboration * such that the minimum number of
Pharmacopeia FTEs assigned to the Collaboration during the period from *shall be
*respectively. It is understood and agreed that Schering and SPL each shall pay
Pharmacopeia (at the FTE rate in effect under the 1998 Agreements immediately
prior to the Amendment No. 5 Effective Date) for *. In the event that Schering
or SPL requests

 

--------------------------------------------------------------------------------


 

additional Pharmacopeia manpower be available to the Collaboration * (i.e., in
addition to the minimum numbers of FTEs set forth in this Section 5.2.4.
1(d)(ii)(C)), Schering and SPL shall, *which shall be payable in full *.”

 

(D)          Revocation of Section 2 of Amendment No. 5. All of the provisions
set forth in Section 2 of this Amendment No. 5 shall be revoked and of no force
and effect as of the earlier of *

 

4.             The remaining terms of the 1998 Agreements, except to the extent
modified by the terms of this Amendment, the agreement letter dated March 29,
1999, Amendment No. 1 effective April 15, 1999, Amendment No. 2 effective
October 1, 1999, Amendment No. 3 effective April 17, 2003 and Amendment No. 4
effective May 29, 2003, shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 5 to be
duly executed by their authorized representatives and delivered in triplicate
originals on the Amendment No. 5 Effective Date.

 

SCHERING CORPORATION

PHARMACOPEIA, INC.

By:

/s/ David Poorvin

 

By:

/s/ Stephen A. Spearman

 

 

DAVID POORVIN, PH.D.

 

STEPHEN A. SPEARMAN, PH.D.

 

Vice President

 

Executive Vice President and
Chief Operating Officer

 

 

 

 

SCHERING-PLOUGH, LTD.

 

By:

/s/ David Poorvin

 

 

 

DAVID POORVIN, PH.D.

 

 

Prokurist

 

 

--------------------------------------------------------------------------------